                    Case 5:20-cv-00577-OLG Document 15 Filed 05/20/20 Page 1 of 1




                                                               RETURN OF SERVICE

                                                   UNITED STATES DISTRICT COURT
                                                       Western District of Texas
Case Number: 5:20-CV-00577-OLG

Plaintiff:
Lewis, et al
vs.
Defendant:
Ruth Hughs, in her official capacity as Texas Secretary of State

For:
Perkins Coie LLP
500 North Akard St.
Suite 3300
Dallas, TX 75201

Received by Austin Process LLC on the 13th day of May, 2020 at 10:24 am to be served on Ruth Hughs Texas Secretary of State,
1019 Brazos, Room 105, Austin, Travis County, TX 78701.

I, Mike Techow, do hereby affirm that on the 13th day of May, 2020 at 3:20 pm, I:

served a GOVERNMENT AGENCY by delivering a true copy of the Correspondence dated April 12, 2020, Summons in a Civil
Action and Plaintiffs Complaint for Injunctive and Declaratory Relief with the date and hour of service endorsed thereon by
me, to: Web J erome, Texas Secretary of State as Authorized Agent at the address of 1019 Brazos, Room 105, Austin,
Travis County, TX 78701 and informed said person of the contents therein, in compliance with State Statutes.


I certify that I am over the age of 18, of sound mind, have no interest in the above action. The facts stated in this affidavit are within
my personal knowledge and are true and correct.




My name;, �                              -           , my date of
                �          myt/M)(?tf,
                                                 ·r;
birth is!,;    a�                                   address is
95{)'.J
              �
                        �           7TJ/v l       ·-=f�r{)/
   ·rtz,A-vl<?--          (County).                                                                          Mike Techow
                                                                                                             PSC-1215, Exp. 7/31/20
I declare under penalty of perjury that the following is true
and correct. Executed in, JY?,AVf.S, ,.             County,
State ofTexas, on the /� day of ,M/rvz •                                                                     Austin Process LLC
                                                                                                             809 Nueces
2020.
                                                                                                             Austin, TX 78701
                                                                                                             (512) 480-8071

                                                                                                             Our Job Serial Number: MST-2020002931
Declarant                                                                                                    Ref: 125320.0025


                                             Copyright© 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1 m
